DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 11/8/2021.
2. 	Claims 1, 6-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-17


Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).


Independent Claim Limitation
Abstract Idea/Insignificant Activity
Claim 1:
A method for generating and validating customized investment portfolios, which is executed by a server, the method comprising: 

(a) receiving, by the server, an investment idea from a user terminal;
Mental Process
(b) selecting, by the server, an investment product corresponding to the investment idea, and selecting an asset investment ratio distribution method for each investment product to generate the investment portfolio; where:
the investment idea and the investment portfolio are stored in a database, the database separately stores big data for artificial intelligence learning for the server to recommend the investment product based on the big data, the big data including structured data and 

(c) validating, by the server, risk and profitability of the investment portfolio in accordance with a past period and predetermined criteria, and providing generation results and validation results of the investment portfolio to the user terminal; and
Certain Methods of Organizing Human Activity
(d) setting, by the server, the investment portfolio to be exposed to another user terminal connected to the server in accordance with a request of the user terminal.
Insignificant Extra Solution Activity

wherein in the process (a), key words for calculating the investment portfolio are extracted from a plurality of texts input by the user terminal as the investment idea, and whether or not the key words meet predetermined requirements for selecting a country, a type, and an item name of the investment product is determined from the investment idea, and if there are insufficient requirements, key words extracted from the investment idea previously received and used from other user terminal having a predetermined similarity with the investment idea input by the user terminal are determined as the investment idea,
Mental Process
wherein the process (b) includes: 
(b-1) searching, by the server, for the investment product corresponding to the investment idea; 

(b-3) setting, by the server, the asset investment ratio distribution method for the filtered investment product, wherein in the process (b-1), and

predetermined key words for searching for the investment product are extracted from the investment idea and the investment product is selected based on the predetermined key words and the keywords extracted from texts about investments uploaded on social networks.
Mental Process


Each of the limitations is directed to an abstract idea.  For example, selecting an investment product corresponding to an investment idea is a simple mental process of observation, evaluation, judgment or opinion.  The fact that a database stores investment portfolio or big data for artificial intelligence has no bearing on patent eligibility because “information as such is intangible.”  Next, the claimed limitation of 
Setting the investment portfolio for exposing to another user constitutes interactions between people and thus falls under Certain Methods of Organizing Human Activity.  Receiving an investment idea via text input or voice recognition through microphone is mere Insignificant Pre-Solution Activity.  Extracting keywords from text input by user terminal and whether or not the keywords meet predetermined requirements – involves observation, evaluation, judgement and opinion and thus constitutes Mental Process.  See Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1345, 1347 (Fed. Cir. 2014) (finding the “claims generally recite … extracting data [and] recognizing specific information from the extracted data” and that the “claims are drawn to the basic concept of data recognition”).  
Next, searching the server for investment product, filtering products not determined to meet investment criteria, setting asset investment ratio also involves observation, evaluation, judgement and opinion and thus constitutes Mental Process.  
Thus, each of the limitations of claims 1 describes Mental Process and/or Fundamental Economic Practices and/or Commercial or Legal Interactions.
The dependent claims merely limit the abstract idea to – excluding investment based on lower equity ratio, setting asset distribution method, analyzing and applying past investment portfolio period, determine stability of portfolio, sharing information with another user terminal – that also constitute fundamental economic practices or principles.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine – see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP § 2106.05(e) 
are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, are: a server and a user terminal.  For example, the user terminal 200 may include a handheld computing device (for example, PDA, email client, or the like), any form of cellular phone, or any form of another type of computing or communication platform (Para [0055]).  Hence, based on Fig. 1 and Para [0055], [0058], of the Specification, the server and user terminal are generic computing devices.  
Examiner thus notes that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving an investment idea; selecting an investment product corresponding to the investment idea and selecting an asset investment ratio distribution method for each investment product to generate the investment portfolio where investment idea is stored in a database along with big data to recommend investment products; validating risk and 
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “by the server” is not sufficient for patent eligibility.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using a generic payment unit and mobile device to perform the steps of – receiving an investment idea; selecting an investment product corresponding to the investment idea and selecting an asset investment ratio distribution method for each investment product to generate the investment portfolio where investment idea is stored in a database along with big data to recommend investment products; validating risk and profitability of the investment 
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – receiving an investment idea; selecting an investment product corresponding to the investment idea and selecting an asset investment ratio distribution method for each investment product to generate the investment portfolio where investment idea is stored in a database along with big data to recommend investment products; validating risk and profitability of the investment portfolio based on criteria; setting the investment portfolio to be exposed to another user wherein investment idea is received through direct user text input or voice recognition and wherein keywords for calculating investment portfolio are extracted by searching investment products, removing and filtering investment ideas not determined o meet criteria, wherein key words are extracted from texts about investments uploaded on social media – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Response to Arguments
The previous obviousness rejection of claims 1, 6-17 have been withdrawn based on Applicant’s amendments and arguments filed 11/8/2021.
Applicant's arguments on subject matter eligibility rejection have been fully considered but they are not persuasive. 
101
Applicant argues that the claimed subject matter is not directed to certain methods of organizing human activity or mental process; none of the steps include mathematical techniques as in SAP America, Inc. v. InvestPic.; the claimed keywords are extracted using open source data crawling, rather than merely collected and analyzed as asserted by the Office; the claims are not directed to mental process such as concepts performed in the mind.
Examiner finds the above arguments unpersuasive because Applicant merely copies the entire limitation of the independent claims instead of explaining why the claimed limitations cannot be carried out mentally or why they do not constitute fundamental economic practices or principles.  As indicated by the Examiner in Prong One above, each of the limitations falls under the grouping of either Mental Process or Certain Methods of Organizing Human Activity or both:
For example, selecting an investment product corresponding to an investment idea is a simple mental process of observation, evaluation, judgment or opinion.  The fact that a database stores investment portfolio or big data for artificial intelligence has no bearing on patent eligibility because “information as such is intangible.”  The limitation of validating risk and profitability of the investment portfolio is similar to the 
Setting the investment portfolio for exposing to another user constitutes interactions between people and thus falls under Certain Methods of Organizing Human Activity.  Receiving an investment idea via text input or voice recognition through microphone is mere Insignificant Pre-Solution Activity.  Extracting keywords from text input by user terminal and whether or not the keywords meet predetermined requirements – involves observation, evaluation, judgement and opinion and thus constitutes Mental Process.  See Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1345, 1347 (Fed. Cir. 2014) (finding the “claims generally recite … extracting data [and] recognizing specific information from the extracted data” and that the “claims are drawn to the basic concept of data recognition”).  
Next, searching the server for investment product, filtering products not determined to meet investment criteria, setting asset investment ratio also involves observation, evaluation, judgement and opinion and thus constitutes Mental Process.  Finally, extracting keywords from texts about investments uploaded on social media also constitutes Mental Process.  

Applicant asserts that the claims include an additional element that reflects improvement in the functioning of a computer, or an improvement to other technology or technical field.  
Examiner finds this unpersuasive because Applicant does not identify the additional element that purportedly reflects technical improvement.  
As noted in Prong Two above, the only additional element(s) recited in the claims, beyond the abstract idea, are: a server and a user terminal.  For example, the user terminal 200 may include a handheld computing device (for example, PDA, email client, or the like), any form of cellular phone, or any form of another type of computing or communication platform (Para [0055]).  Hence, based on Fig. 1 and Para [0055], [0058], of the Specification, the server and user terminal are generic computing devices.  
Taking the claims elements separately, the operation performed by the server at each step is expressed in terms of results desired.  The steps of – receiving by the server, selecting by the server, validating by the server, setting by the server, searching by the server, removing and filtering by the server, and setting by the server – recite generic computer processing expressed in terms of results desired by any and all possible means and so present no more than conceptual advice.  All purported inventive aspects reside in how the data are interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results.

This is no more than conceptual advice on the parameters for this concept and the generic computer processes necessary to process those parameters, and does not recite any particular implementation.  Examiner thus notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply a judicial exception using generic components.
MPEP § 2106.05(a): To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method.  Merely adding generic computer components to perform the method is not sufficient.  Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.  Here, Examiner finds that other than elements merely implementing the aforementioned abstract ideas, that the server has no importance to the method.
MPEPE 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field [R-10.2019]: 
It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084 (Fed. Cir. 2019) (“This invention makes the trader faster and more efficient, not the computer.  This is not a technical solution to a technical problem.”) (“The claims of the ‘999 patent do not 
Similar to Trading Technologies, the present invention simply provides a user with an investment portfolio using a risk and profitability algorithm which may improve the financial position of a user but does nothing to improve computers or technology.  Here, the focus of the claim is not on the specific asserted improvement in computer capabilities.  To the extent the claimed invention describes an improvement, such improvement lies in calculating an investment portfolio – an abstract idea – for the user and not to the server or the user terminal.  Hence, the claims represent improvement to the judicial exception rather than to the technology.
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  
None of the limitations reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Hence, Examiner notes that the claims do not recite additional limitations to integrate the abstract idea into a practical application.  See Office Guidance, 84 Fed. Reg. at 55.
Applicant asserts that claimed subject matter could provide the insights on the era that meet the big data and the AI technology provided by the platform (Spec. Para [0027]).
In response, Examiner notes that is merely futuristic, wished-for, aspirational and unrelated to the present claims which consist of nothing more presenting investment portfolio to a user on a generic server interface and storing big data in a database.  Storing big data and artificial intelligence in a database has absolutely nothing to do with improving a computer or technical field. 
The issue in Step 2B is whether claim 21 provides an inventive concept because the additional elements recited in the claim provide significantly more than the recited judicial exception.
The introduction of a computer into the claims does not generally alter the analysis at Mayo step two.
the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.  Stating an abstract idea “while adding the words ‘apply it” is not enough for patent eligibility. Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implement[t]” an abstract idea “on . . . a computer,” that addition cannot impart patent eligibility. This conclusion accords with the preemption concern that undergirds our § 101 jurisprudence. Given the ubiquity of computers, wholly generic computer implementation is not generally the sort of “additional feature[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.”
Alice, 573 U.S. at 223–24 (citations omitted).
“[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea [] on a generic computer.” Alice, 573 U.S. at 225.  They do not.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional.  Using a computer for transmitting, receiving, selectin, searching, removing, filtering data amounts to electronic data query 
Considered as an ordered combination, the computer components of Appellant’s claim 21 add nothing that is not already present when the steps are considered separately. The sequence of data transmission-reception-analysis-generation is equally generic and conventional.  See Bozeman Fin. LLC v. Fed. Reserve Bank of Atl., 955 F.3d 971, 980–81 (Fed. Cir. 2020) (using well-known computer components to collect and analyze data, present data, and send notifications recites a logical sequence without an inventive concept); Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction); Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 
Therefore, claim 1 does not provide an inventive concept because the additional elements recited in the claim do not provide significantly more than the recited judicial exception.
Applicant asserts that the combination of additional elements is not analogous to generic payment unit and mobile device and is without evidence.
Examiner disagrees.
As noted above, the only additional limitations recited in the claims: are a server and user terminal.  Considered as an ordered combination, the server and user terminal add nothing that is not already present when the steps are considered separately.  There is no indication that the combination of elements improves the functioning of a server, user terminal or improves any other technology.  Their collective functions merely provide conventional computer implementation.  The evidence indicating the generic nature of the additional elements is provided by Figures 1, 2 and Para [0055], [0058]).  Hence, the Berkheimer standard has been satisfied.  
See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1169 (Fed. Cir. 2019) (“This court has ruled many times that such invocations of computers that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea.”).

Examiner also notes that in arguing significantly more Applicant cites all limitations of claim 1 instead of the additional elements.  To the extent that Applicant contends that the recited limitations other than the server adds significantly more than the abstract idea to provide an inventive concept under Step 2B, these limitations are not additional elements beyond the abstract idea, but rather are directed to the abstract idea as noted previously.  See BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1290-91 (“If a claim’s only ‘inventive concept’ is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent eligible application of an abstract idea.”).
For the above reasons, Applicant’s arguments are not persuasive.
For the above reasons, claims are patent ineligible under § 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693